DETAILED ACTION
Claims 1, 4, 6-21 and 23-26 are pending.  Claims 2-3, 5 and 22 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Title	OPERATIONAL ENVELOPE CONTROL OF AN HVAC COMPRESSOR

REASONS FOR ALLOWANCE
Claims 1, 4, 6-21 and 23-26 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Penn et al. U.S. Patent Publication No. 20160061207 teaches an HVAC system comprising a compressor with discharge and suction ports and an automation controller using an operational envelop to control the compressor, Rite et al. U.S. Patent Publication No. 
None of these references taken either alone or in combination with the prior art of record discloses a heating, ventilation, and air conditioning (HVAC) system, comprising: a compressor comprising a discharge port and a suction port, wherein the compressor is configured to compress a working fluid; a first sensor configured to provide feedback corresponding to a first temperature of the working fluid exiting the compressor proximate the discharge port; a second sensor configured to provide feedback corresponding to a second temperature of the working fluid entering the compressor proximate the suction port; and an automation controller storing data indicative of an operational envelope for the compressor, wherein the operational envelope defines compressor operation coordinates corresponding to a range of suction temperatures and a range of discharge temperatures inside and outside of a target region of the operational envelope, and wherein the automation controller is configured to control a target range of speeds of the compressor based on a comparison of the target region to an operation coordinate defined by the feedback from the first sensor and the feedback from the second sensor, increase a lower threshold speed of the target range of speeds based on a determination that the operation coordinate is within a first control region of the operational envelope; and decrease an upper threshold speed of the target range of speeds based on a determination that the operation coordinate is within a second control region of the operational envelope, wherein the first control region and the second control region are outside of and collectively surround the target region of the operational envelope, as in independent claim 1, particularly the configuration of the first and second control regions with respect to the target region; independent claim 19 recites similar limitations embodied as a system comprising a non-transitory computer-readable medium.
Further, none of these references taken either alone or in combination with the prior art of record discloses a heating, ventilation, and air conditioning (HVAC) system, comprising: a compressor comprising a discharge port and a suction port, wherein the compressor is configured to compress a working fluid; and an automation controller configured to: receive feedback from a first sensor corresponding to a first temperature of the working fluid exiting the compressor proximate to the discharge port of the compressor; receive feedback from a second sensor corresponding to a second temperature of the working fluid entering the compressor proximate to the suction port of the compressor; compare an operation coordinate defined by the feedback from the first sensor and the feedback from the second sensor with a target region of an operational envelope, wherein the operational envelope defines compressor operation coordinates corresponding to a range of suction temperatures and a range of discharge temperatures inside and outside of the target region of the operational envelope; [[and]] control a lower speed limit, an upper speed limit, or both of the compressor based at least on the comparison of the operation coordinate defined by the feedback from the first sensor and the feedback from the second sensor with the target region of the operational envelope, and maintain the lower speed limit and the upper speed limit of the compressor based on the operation coordinate transitioning from the target region into a deadband region that is outside of the target region, as in independent claim 11, particularly the deadband region and associated functionality. 
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119